In support of the motion for a rehearing in this case, it is urged that this court erred in finding as a fact that two years after the death of their mother C.D. Cates and D.C. Cates conveyed their interests in the land to Mrs. Collum, and it is pointed out that the findings of fact filed by the trial judge show that Mrs. N. *Page 166 
Cates died in 1893, and "that in 1885 C.D. and D.C. Cates, for a valuable consideration paid, sold their interest in the land to Mrs. P.P.R. Collum and executed to said Collum a deed with covenants of general warranty." It is insisted that this makes a material difference in the case. In 1885 the grantors in the conveyance mentioned had no interest in the land. Two years after their mother's death, to wit, in 1895, each had an undivided one-fifth interest. This suggests that 1885 is a clerical error and that it should have been 1895. The Court of Civil Appeals evidently so considered it, for they state in their opinion that the conveyance was made two years after the death of the mother. It would seem also, that in appealing the case it did not occur to counsel for defendant in error, who was the appellant in the Court of Civil Appeals, that the deed in question was executed at a time when the grantors had no interest to convey. The point that Mrs. Collum acquired no title by the conveyance is not made in the brief; nor even is it hinted at or suggested. It contains four assignments of error, each presenting the same point, namely, that Mrs. Collum's possession was not notice of her title, her deed not having been recorded. To emphasize this in their argument in support of their assignments, they say: "There is but one question involved in this case, and that is, was the possession of defendant Elizabeth Collum of said land notice to plaintiff of her claim under her unrecorded deed to the interest of her brother C.D. Cates? The court finds that the defendant Elizabeth Collum and C.D. Cates were heirs of N. Cates, deceased; that at her death, she being the sole owner of this land, it descended to her five children, each taking a one-fifth undivided interest in same. The children were tenants in common of said land after death of their mother, N. Cates. While the court finds that C.D. and D.C. Cates sold their respective interest in said land to their sister defendant Elizabeth Collum and made to her a deed to same, but that she did not have the same recorded until after the levy of plaintiffs' execution. The possession of the land by defendant Elizabeth Collum, after her purchase of her brother C.D. Cates' interest, was the same as before. She in her own right as heir to her mother owned a one-fifth interest in same, and as such owner was entitled to the possession of same, and her possession after her purchase of her brother C.D. Cates' interest was consistent with her right as heir and cotenant with her brothers, and was no notice to anyone of her claim to the interest she had purchased of her coheir and tenant in common C.D. Cates, under her unrecorded deed." The assignments and argument evidently concede that Mrs. Collum took title under the deed. The sole claim was that it was lost by reason of the statute which protects lien creditors without notice of unrecorded deeds. The Court of Civil Appeals considered the question of notice only and would not have been justified in considering any other. A party appealing a case is held to the position he has assumed in the court below. So in bringing a writ of error to this court he is confined to the points made in the *Page 167 
Court of Civil Appeals. Hence defendants in error can not in this court raise the question that Mrs. Collum had no title in the land, because her grantors had none when they conveyed to her.
We incline to think, however, that if we could consider the question, which was sought to be raised for the first time in this court, we would reach the same result. There is no statement of facts in the record. The trial judge states the character and contents of the deed in a very general way. It is not inconsistent with his finding that the deed may have described the interest of each of the grantors as a one-fifth undivided interest, or that the interest conveyed was the expectancy as heirs of their mother. In either event, the grantee would have taken title upon the death of the mother, intestate.
The motion is overruled.
Overruled.
Filed November 28, 1904.